Case: 2:20-cv-05529-ALM-KAJ Doc #: 27 Filed: 01/13/21 Page: 1 of 4 PAGEID #: 350




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



  THE CITY OF PHILADELPHIA BOARD OF                              Case No.:
  PENSIONS AND RETIREMENT, Derivatively on                       2:20-cv-05529-ALM-KAJ
  Behalf of FIRSTENERGY CORP.,

                      Plaintiff,

  v.

  MICHAEL J. ANDERSON, STEVEN J. DEMETRIOU,
  JULIA L. JOHNSON, CHARLES E. JONES, DONALD
  T. MISHEFF, THOMAS N. MITCHELL, JAMES F.
  O’NEIL, III, CHRISTOPHER D. PAPPAS, SANDRA
  PIANALTO, LUIS A. REYES, LESLIE M. TURNER,
  JAMES F. PEARSON, STEVEN E. STRAH, EBONY L.
  YEBOAH-AMANKWAH, and K. JON TAYLOR,

                      Defendants,

  and

  FIRSTENERGY CORP.,

                      Nominal Defendant.




               THE CITY OF PHILADELPHIA BOARD OF PENSIONS
            AND RETIREMENT’S MOTION FOR VOLUNTARY DISMISSAL

        The City of Philadelphia Board of Pensions and Retirement (“The City of Philadelphia”

or “Plaintiff”) hereby moves, pursuant to Federal Rule of Civil Procedure 41, for voluntary

dismissal of this action without prejudice, and states as follows:

        1. Plaintiff commenced this shareholder derivative action on October 21, 2020.




                                                 1
Case: 2:20-cv-05529-ALM-KAJ Doc #: 27 Filed: 01/13/21 Page: 2 of 4 PAGEID #: 351




     2. By order dated November 16, 2020, this Court consolidated all related derivative

        actions pending in this District brought on behalf of FirstEnergy Corp. and alleging

        substantially identical operative facts and violations of law. ECF No. 22.

     3. Pursuant to Rule 41(a)(1)(A), “[s]ubject to Rules 23(e), 23.1(c), 23.2, and 66 and any

        applicable federal statute, the plaintiff may dismiss an action without a court order by

        filing: (i) a notice of dismissal before the opposing party serves either an answer or a

        motion for summary judgment . . . .” No defendant has served an answer to Plaintiff’s

        Complaint, nor has any defendant filed a motion for summary judgment.

     4. However, Rule 23.1 requires the Court to approve the voluntary dismissal of a

        derivative action. Rule 23.1(c).

     5. The City of Philadelphia submits that it is appropriate to permit voluntary dismissal

        of this action without prejudice because this Court has appointed two other derivative

        plaintiffs, the Employees Retirement System of the City of St. Louis and Electrical

        Workers Pension Fund, Local 103, I.B.E.W., to serve as Lead Plaintiffs in the

        consolidated actions, which arise out of the same operative facts and which allege the

        same breaches of fiduciary duties and violations of federal securities laws. ​See​ ECF

        No. 22.

     6. Thus, for the foregoing reasons, pursuant to Federal Rule of Civil Procedure 41(a),

        Plaintiff respectfully requests that the Court dismiss this action in its entirety without

        prejudice.




                                               2
Case: 2:20-cv-05529-ALM-KAJ Doc #: 27 Filed: 01/13/21 Page: 3 of 4 PAGEID #: 352




Date: January 13, 2021              Respectfully submitted,

                                    /s/ ​N. Zachary West
                                    N. Zachary West (Bar No. 0087805)
                                    John Haseley (Bar No. 0063042)
                                    O'CONNOR, HASELEY & WILHELM
                                    531 South Drexel Avenue
                                    Columbus, OH 43209
                                    Tel: (614) 937-8872
                                    Email: haseley@goconnorlaw.com
                                             west@goconnorlaw.com

                                    and

                                    Sherrie R. Savett (​Admitted Pro Hac Vice)
                                    Michael Dell’Angelo (​Admitted Pro Hac Vice)
                                    Barbara A. Podell (​Admitted Pro Hac Vice​)
                                    Andrew Abramowitz (​Pending Pro Hac Admission​)
                                    Donnell Much (​Admitted Pro Hac Vice)
                                    BERGER MONTAGUE PC
                                    1818 Market Street, Suite 3600
                                    Philadelphia, PA 19103
                                    Tel: (215) 875-3000
                                    Email: ssavett@bm.net
                                           mdellangelo@bm.net
                                           bpodell@bm.net
                                           aabramowitz@bm.net
                                           dmuch@bm.net

                                    Attorneys for The City of Philadelphia Board of
                                    Pensions and Retirement




                                       3
Case: 2:20-cv-05529-ALM-KAJ Doc #: 27 Filed: 01/13/21 Page: 4 of 4 PAGEID #: 353




                               CERTIFICATE OF SERVICE


       I hereby certify that on January 13, 2021, a true and correct copy of the foregoing

document was served by CM/ECF to the parties registered to the Court’s CM/ECF system.


                                             /s/N. Zachary West

                                             Attorney for The City of Philadelphia Board of
                                             Pensions and Retirement




                                                4
